Exhibit 99.1 Provident Announces Record 2011 Third Quarter Results, Updated 2011 Adjusted EBITDA Guidance and the November Cash Dividend All values are in Canadian dollars. CALGARY, Nov. 9, 2011 /CNW/ - Provident Energy Ltd. (Provident) (TSX-PVE; NYSE-PVX) today announced its 2011 third quarter interim financial and operating results, updated 2011 adjusted EBITDA guidance and the November cash dividend. "Very strong NGL pricing and demand has resulted in record third quarter and nine month year-to-date EBITDA" said President and Chief Executive Officer, Doug Haughey. "Our outlook for the NGL industry remains positive and we continue to be encouraged by our growing portfolio of fee-for-service based growth opportunities around our Redwater West and Empress East facilities." Third Quarter Summary Third quarter financial statements are reported under International Financial Reporting Standards. · Gross operating margin grew by 38 percent to $86 million in the third quarter of 2011, up from $62 million in 2010, driven by stronger NGL product pricing, higher frac spreads and increased Empress East sales volumes. · Adjusted EBITDA(1) was $70 million for the third quarter of 2011, an increase of 32 percent from $53 million in 2010. The increase reflects higher operating margins from both Redwater West and Empress East, which increased contributions by 52 percent and 64 percent, respectively, partially offset by higher realized losses on financial derivative instruments. · Adjusted funds flow from continuing operations(2) increased 44 percent to $63 million ($0.23 per share) in the third quarter of 2011, compared to $44 million ($0.16 per unit) in 2010, largely due to the 38 percent increase in gross operating margin. · Dividends paid to shareholders totaled $0.14 per share resulting in a payout ratio of 61 percent of adjusted funds flow from continuing operations, net of sustaining capital, for the third quarter of 2011. · Total debt at September 30, 2011 was $521 million. Provident continues to maintain its financial flexibility with approximately $289 million of capacity remaining under its $500 million revolving term credit facility. Subsequent to the quarter, Provident completed an extension of its revolving term credit facility extending the term from June 28, 2013 to October 14, 2014. · Total debt to Adjusted EBITDA(1) for the twelve months ended September 30, 2011 was a ratio of 1.9 to one compared to 2.1 to one for the year ended December 31, 2010. · Capital expenditures were $28 million during the third quarter of 2011 and $75 million year-to-date. Capital expenditures were primarily directed towards cavern development and terminalling infrastructure at the Corunna facility, cavern and brine pond development at the Redwater facility, as well as Provident's pipeline replacement/expansion projects in northeast British Columbia. (1) Adjusted EBITDA is earnings before interest, taxes, depreciation, amortization, and other non-cash items - see "Reconciliation of Non-GAAP measures" in the MD&A. Adjusted EBITDA presented above is from continuing operations and excludes the buyout of financial derivative instruments and strategic review and restructuring costs in 2010. (2) Adjusted funds flow from continuing operations excludes realized loss on buyout of financial derivative instruments and strategic review and restructuring costs in 2010 - see "Reconciliation of Non-GAAP measures" in the MD&A. 2011 Adjusted EBITDA Guidance Given strong year-to-date performance and Provident's positive outlook for the balance of 2011, it is anticipated that Provident's 2011 Adjusted EBITDA will be in the upper portion of its guidance range of $245 million to $285 million. This guidance is subject to market and operational assumptions including normal weather conditions and is based, in part, on average price assumptions for October through December 2011 of U.S. WTI crude of $91.00/bbl, AECO natural gas of $3.40/GJ, a Cdn/U.S. dollar exchange rate of $1.00 and a Mont Belvieu propane price at 69 percent of crude oil. This guidance also assumes that extraction premiums at Empress for the remainder of 2011 will be near the high end of an updated range of between $6 and $9 per gigajoule. November 2011 Cash Dividend The November cash dividend of $0.045 per share is payable on December 15, 2011 and will be paid to shareholders of record on November 23, 2011. The ex-dividend date will be November 21, 2011. Provident's 2011 annualized dividend rate is $0.54 per common share. Based on the current annualized dividend rate and the TSX closing price on November 8, 2011 of $9.31 Provident's yield is approximately 5.8 percent. For shareholders receiving their dividends in U.S. funds, the November 2011 cash dividend will be approximately US$0.044 per share based on an exchange rate of 0.9862. The actual U.S. dollar dividend will depend on the Canadian/U.S. dollar exchange rate on the payment date and will be subject to applicable withholding taxes. 2011 Third Quarter Conference Call A conference call has been scheduled for Thursday, November 10, 2011 at 7:30 a.m. MDT (9:30 a.m. Eastern) to discuss Provident's 2011 third quarter results. To participate, please dial 647-427-7450 or 888-231-8191 approximately 10 minutes prior to the conference call. An archived recording of the call will be available for replay until November 17, 2011 by dialing 403-451-9481 or 855-859-2056 and entering passcode 20775448. Provident will also provide a replay of the call on its website at www.providentenergy.com. Provident Energy Ltd. is a Calgary-based corporation that owns and manages a natural gas liquids midstream business. Provident's Midstream facilities are strategically located in Western Canada and in the premium NGL markets in Eastern Canada and the U.S. Provident provides monthly cash dividends to its shareholders and trades on the Toronto Stock Exchange and the New York Stock Exchange under the symbols PVE and PVX, respectively. This news release contains certain forward-looking statements concerning Provident, as well as other expectations, plans, goals, objectives, information or statements about future events, conditions, results of operations or performance that may constitute "forward-looking statements" or "forward-looking information" under applicable securities legislation. Such statements or information involve substantial known and unknown risks and uncertainties, certain of which are beyond Provident's control, including the impact of general economic conditions in Canada and the United States, industry conditions, changes in laws and regulations including the adoption of new environmental laws and regulations and changes in how they are interpreted and enforced, increased competition, the lack of availability of qualified personnel or management, pipeline design and construction, fluctuations in commodity prices, foreign exchange or interest rates, stock market volatility and obtaining required approvals of regulatory authorities. Such forward-looking information is provided for the purpose of providing information about management's current expectations and plans relating to the future. Readers are cautioned that reliance on such information may not be appropriate for other purposes, such as making investment decisions. Such forward-looking statements or information are based on a number of assumptions which may prove to be incorrect. In addition to other assumptions identified in this news release, assumptions have been made regarding, among other things, commodity prices, operating conditions, capital and other expenditures, and project development activities. Although Provident believes that the expectations reflected in such forward-looking statements or information are reasonable, undue reliance should not be placed on forward-looking statements because Provident can give no assurance that such expectations will prove to be correct. Forward-looking statements or information are based on current expectations, estimates and projections that involve a number of risks and uncertainties which could cause actual results to differ materially from those anticipated by Provident and described in the forward-looking statements or information. The forward-looking statements or information contained in this news release are made as of the date hereof and Provident undertakes no obligation to update publicly or revise any forward-looking statements or information, whether as a result of new information, future events or otherwise unless so required by applicable securities laws. The forward-looking statements or information contained in this news release are expressly qualified by this cautionary statement. Consolidated financial and operational highlights ($ 000s except per share data) Three months ended September 30, Nine months ended September 30, 2011 2010 % Change 2011 2010 % Change Product sales and service revenue $ 450,849 $ 363,767 24 $ 1,386,331 $ 1,202,832 15 Funds flow from continuing operations (1) $ 62,790 $ 43,642 44 $ 159,865 $ (80,853) - Funds flow from discontinued operations (1) $ - $ - - $ - $ (2,436) (100) Funds flow from operations (1) $ 62,790 $ 43,642 44 $ 159,865 $ (83,289) - Adjusted EBITDA - continuing operations (2) $ 69,528 $ 52,538 32 $ 182,068 $ (72,423) - Adjusted funds flow from continuing operations (3) $ 62,790 $ 43,642 44 $ 159,865 $ 130,119 23 Per weighted average share - basic and diluted (4) $ 0.23 $ 0.16 44 $ 0.59 $ 0.49 20 Percent of adjusted funds flow from continuing operations, net of sustaining capital spending, paid out as declared dividends 61% 112% (46) 73% 113% (35) Adjusted EBITDA excluding buyout of financial derivative instruments and strategic review and restructuring costs - continuing operations (2) $ 69,528 $ 52,538 32 $ 182,068 $ 138,549 31 Dividends to shareholders $ 36,609 $ 47,990 (24) $ 109,382 $ 143,418 (24) Per share $ 0.14 $ 0.18 (22) $ 0.41 $ 0.54 (24) Non-cash distribution in connection with the disposition of the Upstream business unit $ - $ - $ - $ 308,690 Per share $ - $ - $ - $ 1.16 Net income from continuing operations $ 48,398 $ 13,979 246 $ 76,632 $ 48,595 58 Per weighted average share - basic and diluted (4) $ 0.18 $ 0.05 260 $ 0.28 $ 0.18 56 Net income (loss) $ 48,398 $ 8,979 439 $ 76,632 $ (82,886) - Per weighted average share - basic and diluted (4) $ 0.18 $ 0.03 500 $ 0.28 $ (0.31) - Capital expenditures from continuing operations: - Growth $ 25,761 $ 10,063 156 $ 63,951 $ 18,283 250 - Sustaining $ 2,310 $ 902 156 $ 11,037 $ 3,096 256 Acquisitions - continuing operations $ - $ 9 $ - $ 22,456 Weighted average shares outstanding (000s) - basic and diluted (4) 270,981 266,419 2 269,920 265,437 2 Provident Midstream NGL sales volumes (bpd) 94,709 95,388 (1) 101,067 100,833 - Consolidated As at September 30, As at December 31, ($ 000s) 2011 2010 % Change Capitalization Long-term debt (including current portion) $ 521,227 $ 473,754 10 Shareholders' equity $ 581,414 $ 588,207 (1) (1) Represents cash flow from operations before changes in working capital and site restoration expenditures. (2) Adjusted EBITDA is earnings before interest, taxes, depreciation, amortization, and other non-cash items - see "Reconciliation of Non-GAAP measures". (3) Adjusted funds flow from continuing operations excludes realized loss on buyout of financial derivative instruments and strategic review and restructuring costs. (4) Includes dilutive impact of convertible debentures. Management's Discussion & Analysis The following analysis provides a detailed explanation of Provident's operating results for the three and nine months ended September 30, 2011 compared to the same periods in 2010 and should be read in conjunction with the accompanying interim consolidated financial statements of Provident. This analysis has been prepared using information available up to November 9, 2011. Provident operates a midstream business in Canada and the United States and extracts, processes, markets, transports and offers storage of natural gas liquids (NGLs) within the integrated facilities at Younger in British Columbia, Redwater and Empress in Alberta, Kerrobert in Saskatchewan, Sarnia in Ontario, Superior in Wisconsin and Lynchburg in Virginia. Effective in the second quarter of 2010, Provident's Canadian oil and natural gas production business ("Provident Upstream" or "COGP") was accounted for as discontinued operations and comparative figures have been reclassified to conform with this presentation (see note 18 of the interim consolidated financial statements).
